ACCEPTED
                                                                                              12-14-00190-CR
                                                                                 TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                          6/1/2015 5:45:23 PM
                                                                                                CATHY LUSK
                                                                                                       CLERK

                            In the Court of Appeals for the
                           Twelfth District of Texas at Tyler
                                                                              FILED IN
                                                                       12th COURT OF APPEALS
THE STATE OF TEXAS,                           §                             TYLER, TEXAS
    Appellant                                 §                         6/1/2015 5:45:23 PM
                                              §                             CATHY S. LUSK
v.                                            §          No.    12-14-00190-CR  Clerk
                                              §
ALMA MUNOZ GHAFFER,                           §
   Appellee                                   §

                         STATE’S MOTION TO PUBLISH


TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, the State of Texas, by and through the Collin County Criminal

District Attorney Greg Willis and the undersigned attorney, and files this, the State’s

Motion to Publish. In support of its motion, the State would show the following:


                                              I.

       On April 15, 2015, this Court issued a written opinion affirming the judgment of

the trial court and designated that the opinion would not be published. See TEX. R. APP.

P. 47.2.

                                             II.

       The time for changing the notation to “publish” has not passed as the Court of

Criminal Appeals has not already acted on a petition for discretionary review or any other

request for relief in the case. See TEX. R. APP. P. 47.2 (b).

                                             III.




                                                                                          1
       Publishing the Court’s opinion in this case would serve not only attorneys on both

sides of the bar and judges in their pre-trial rulings on warrants, but also our state and

local law enforcement agencies. The City of Dallas, and therefore the jurisdiction of the

Dallas Police Department, spans across five different counties in North Texas. While this

has sometimes caused delayed filings or filing of cases in the wrong county, DPD’s

policy of taking all arrestees to Lew Sterrett jail has provided the benefit of a quick

and streamlined process for DWI investigations. Other large cities in this area,

including Richardson, Mesquite, and Carrollton, span multiple counties as well.

And as many state-wide and local law enforcement agencies have begun adopting “no-

refusal” policies for their jurisdictions, officers are seeking blood warrants for drivers

suspected of driving while intoxicated at an increasing rate.

       Furthermore, this particular issue appears to be one of first impression in the State.

Therefore, a published opinion in this type of case is important precedent. The Court of

Criminal Appeals’ opinion in Sanchez v. State, 365 S.W.3d 681 (Tex. Crim. App. 2012),

cited by the trial court and both parties in their briefs, addressed a closely related issue

but when examined closely, was not on point with the issue in this case. The issue in

Sanchez was whether a magistrate may sign a search warrant for a suspect’s blood

to be executed in a county other than the one in which he serves. See Sanchez, 365
S.W.3d at 683. In Appellee’s case, the magistrate signed a blood warrant to be

executed in his own county and the parties’ briefs reflect that neither side could

find case law specifically on point to this appeal.


                                                                                           2
      While this Court’s opinion is certainly available to researchers on Westlaw and

Lexis, this Court would have a far broader impact on the jurisprudence of the State if the

opinion carried precedential value. See TEX. R. APP. P. 47.7 (providing that only

published opinions set precedent).


WHEREFORE, the State respectfully requests that this Court change the notation of the

opinion to “publish.”


                                                GREG WILLIS
                                                Criminal District Attorney
                                                Collin County, Texas

                                                JOHN R. ROLATER, JR.
                                                Assistant Criminal District Attorney
                                                Chief of the Appellate Division

                                                /s/ Calli D. Bailey
                                                CALLI D. BAILEY
                                                Assistant Criminal District Attorney
                                                2100 Bloomdale Rd., Suite 200
                                                McKinney, Texas 75071
                                                (972) 548-4323
                                                FAX (214) 491-4860
                                                State Bar No. 24075638
                                                cdbailey@co.collin.tx.us




                                                                                        3
                           CERTIFICATE OF SERVICE


A true copy of the State’s Motion to Publish has been mailed to Counsel for Appellant,
Kyle Shaw, by electronic mail to shawlaw@sbcglobal.net, on this, the 1st day of June
2015.
                                              /s/ Calli D. Bailey
                                              Calli D. Bailey




                                                                                    4